Order entered February 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01154-CR
                                      No. 05-13-01155-CR

                         TOMMY EXIQUIO MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-51119-M, F10-51168-M

                                            ORDER
       The Court REINSTATES the appeal.

       After reviewing the clerk’s records in these appeals, the Court had a question regarding

the accuracy of the records. Specifically, in each case, the indictment alleges that the offense of

burglary of a habitation occurred on or about January 13, 2010 and identifies the complaining

witness as Jimmie Stephenson. Additionally, the judicial confessions in each case each identify

Jimmie Stephenson as the complaining witness. The indictment in cause no. 05-13-01155-CR

(trial court no. F10-51168-M) was filed on February 19, 2010. The police report, dated January

14, 2010, that follows the indictment in the clerk’s record identifies the complaining witness by

the name of Moreno. The police report has a handwritten notation of “10-51168-194.” The
indictment in cause no. 05-13-01154-CR (trial court no. F10-51119-M) was filed on February

24, 2010. The police report, dated January 13, 2010, that follows this indictment identifies the

complaining witness by the name of Stephenson. The police report has a handwritten notation of

“10-51119-194.”

        Because it appeared appellant was charged and pleaded twice to the same offense, we

ordered the trial court to make findings regarding the documents contained in the records. We

ADOPT the trial court’s findings that: (1) there is not an amended indictment in trial court no.

F10-51168 (05-13-01155-CR); and (2) the plea papers and judicial confession in the clerk’s

record for cause no. 05-13-01155-CR are correct copies of the documents admitted into

evidence.

        We ORDER appellant to file, within THIRTY DAYS of the date of this order, a

supplemental brief addressing the issue of the whether appellant was charged with the same

offense in the two indictments and whether appellant pleaded guilty to the same offense as

alleged in the two indictments.

        We ORDER the State to file its supplemental response brief within SIXTY DAYS of the

date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                   /s/     LANA MYERS
                                                           JUSTICE